          Case 1:19-cr-00280-RA Document 40
                                         39 Filed 02/08/21
                                                  02/05/21 Page 1 of 1




                                                                   February 5, 2021

VIA ECF                                                            Application granted. The hearing is
The Honorable Ronnie Abrams                                        adjourned to March 4, 2021 at 9:00 a.m.
United States District Judge
United States District Court                                       SO ORDERED.
Southern District of New York
500 Pearl Street
New York, New York 10007                                           ________________________
                                                                   Ronnie Abrams, U.S.D.J.
       Re:    United States v. Jason Mojica, 19 Cr. 280 (RA)
                                                                   February 8, 2021
Dear Judge Abrams,

        On December 14, 2020, I was appointed pursuant to the Criminal Justice Act to represent
Mr. Mojica in the above-captioned case. On December 22, at the joint request of the Parties, the
Court scheduled the VOSR hearing for February 18, 2021. For the following reasons, I
respectfully request an adjournment of the hearing to March 4, 2021 at a time convenient for the
Court:

       (1) I am still reviewing discovery material relating to the VOSR hearing and conferring
           about it with my client;
       (2) We may be able to reduce the number of witnesses the Government will call at the
           hearing if my client agrees to stipulate to the admissibility of some of the evidence,
           but my next scheduled call with Mr. Mojica is not until next week; and,
       (3) When requesting the February 18 hearing, I forgot that week is a public-school
           vacation week during which I will have parenting responsibilities that could interfere
           with my availability.

       The Government, through AUSA James Ligtenberg, indicated it does not object to this
request.

       Thank you for the Court’s consideration of this request.

                                                                   Respectfully submitted,


                                                                           /s

                                                                   Aaron Mysliwiec
                                                                   Attorney for Jason Mojica

cc:    AUSA James Ligtenberg (via ECF)
